Citation Nr: 1701627	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 1975.

This case comes to the Board of Veteran's Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.

In a December 2010 statement, the Veteran stated that his right shoulder disability limited his work duties.  When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is part of this appeal.  
 

REMAND

The Veteran contends that the record supports the assignment of a rating in excess of 20 percent for his right shoulder disability as the disability is productive of significant pain and loss of functional use which impacts his daily and vocational activities.

The Veteran's May 1973 service medical records state that the Veteran experienced significant injury to his right shoulder after trying to catch a falling box in the back of a truck.  Following the injury the Veteran had to have surgery on his right shoulder.  During service, the Veteran dislocated the right shoulder more than ten times.   
At a November 2012 VA examination the Veteran indicated that he lost work due to his most recent right shoulder surgery.  During that same examination, the VA examiner noted that the Veteran had less movement than normal and pain on movement of the right shoulder.  The examiner opined that the Veteran's ability to work was mildly impacted by the right shoulder disability.

During the January 2016 hearing before the Board, the Veteran stated that he had surgery on his right shoulder three times since the service injury.  The Veteran stated that the right shoulder disability pain had really increased in the last six to seven years.  The Veteran asserted that his condition had worsened since the November 2012 VA examination.  As a result, he believed the November 2012 examination was outdated and that a new one was necessary to address the present condition of the right shoulder disability.

When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran has not been provided a right shoulder examination since November 2012 and based on his testimony at the hearing in December 2016, the severity of the disability may have changed since that examination.

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

Clinical documentation dated after December 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment for a right shoulder disability since November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from December 2014 to present.  

3.  Schedule the Veteran for a VA orthopedic examination which addresses the current nature and severity of a right shoulder disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should provide active and passive ranges of right shoulder motion and should also give ranges of motion of the left shoulder.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the right shoulder disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  If the Veteran is felt unemployable due to the service-connected disabilities, the examiner should opine as to when the Veteran became unemployable due solely to service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

